EMPLOYMENT AGREEMENT

 

Employment Agreement (this “Agreement”), dated as of February 1, 2014 (the
“Effective Date”) between XCel Brands, Inc. ("XCel" or the "Company") and Marisa
Gardini (“Gardini” and, together with the Company, the “Parties”).

 

1.      Termination of Previous Employment Agreement. Effective as of the
Effective Date, Gardini voluntary resigns from all positions as an officer of
XCel and all of its subsidiaries, but shall remain as a director of Xcel.
Gardini acknowledges and agrees that the change in her status and duties on the
Effective Date does not constitute grounds for termination by Gardini for Good
Reason (as defined in the Amended and Restated Employment Agreement dated as of
February 21, 2012 by and between the Company and Gardini (the “Previous
Employment Agreement”)) and that she is not entitled to receive any Base Salary,
Severance Payments or Benefits (as defined in the Previous Employment Agreement)
after the Effective Date pursuant to the Previous Employment Agreement.
Executive agrees to execute the General Release attached hereto as Exhibit A and
hereby delivers such General Release.

 

2.      Gardini's Services.

 

(a) Gardini’s Services. XCel hereby continues to engage Gardini as an employee
of XCel, with the title of “Director of Business Development” or such other
title as mutually agreed upon between Gardini and Xcel, and Gardini agrees to
continue to serve as an employee of XCel under the terms of this Agreement. Ms.
Gardini’s employment with the Company shall be on an “at will” basis and her
employment with the Company may be terminated in accordance with Section 6. Ms.
Gardini’s responsibilities shall be (i) introducing the Company to potential
licensees, distributors or joint venture partners pursuant to Paragraph 4 herein
and (ii) providing such ongoing services relating to Transactions (as defined in
Section 4(b)) with Gardini Contacts as the Company reasonably requests
(collectively, the “Services”). The Services shall be performed at such times
and places and in such manner (whether by conference, telephone, electronic
communication or otherwise) as Gardini and the Company shall mutually agree. It
is understood and agreed that while serving as an employee of XCel hereunder,
Gardini may engage in any business or employment activities in any field either
for her own account or for the account of others subject to the provisions of
Section 5 below. Gardini is not authorized to bind XCel, or to incur any
obligation or liability on behalf of XCel, except as expressly authorized by
XCel in writing.

 

(b) Gardini Activities. The Company acknowledges and agrees that Gardini has
disclosed certain business activities and projects to the Company’s CEO (the
“Gardini Activities”). Gardini represents and warrants to the Company that in
connection with the Gardini Activities, Gardini has not violated Section 1.5 or
Section 1.8(b) of the Previous Employment Agreement. The Company further agrees
that, as long as Gardini continues to comply with Sections 1.5 and 1.8(b) of the
Previous Employment Agreement, the Gardini Activities shall not be in violation
of Gardini’s obligations under Section 1.8(a) of the Previous Employment
Agreement.

 

3.      Compensation; Reimbursement of Expenses; Benefits.

 

a.       Compensation; Reimbursement. Gardini shall render the Services under
this Agreement during the period from the Effective Date through the date on
which this Agreement is terminated in accordance with Section 6. As
consideration for Gardini’s employment under this Agreement, the Company shall
pay to Gardini (i) One Thousand Five Hundred Dollars ($1,500.00) per month (the
“Salary”) and (ii) any Commissions (as defined in Section 4(b)) which may become
payable pursuant to Section 4(b). The Company shall pay the Salary on a monthly
basis within thirty (30) days following the last day of the month for which the
Salary is due. The Company shall reimburse Gardini for business expenses, to the
extent such expenses (i) directly relate to Gardini’s performance of the
Services, and (ii) are approved in writing in advance by the Company, and
provided that any travel expenses include coach class airfare and hotel stays at
mid-level hotels at the level of Marriott or similar. In the event that the Term
is terminated prior to the second (2nd) anniversary of the Effective Date, the
Company shall, within thirty (30) days following the termination of the Term,
pay Gardini a lump sum equal to the amount of Salary that would payable to
Gardini from the date of termination of the Term through the second (2nd)
anniversary of the Effective Date. The foregoing sentence of this Section 3(a)
shall survive termination of the Term.

 

 

 



b.      Benefits. During the Term, Gardini shall be entitled to participate (for
herself and, as applicable, her dependents) in the group medical, life, 401(k)
and other insurance programs, equity and equity-based incentive plans, employee
benefit plans and perquisites which may be adopted by the Board, or the
compensation committee of the Board, from time to time, for participation by the
Company’s senior management or executives, as well as dental, life and
disability insurance coverage, with payment of, or reimbursement for, such
insurance premiums by the Company, subject to, in all cases, the terms and
conditions established by the Board with respect to such plans (collectively,
the “Benefits”); provided, however, that the Board, in its reasonable
discretion, may revise the terms of any Benefits so long as such revision does
not have a disproportionately negative impact on Gardini vis-à-vis other company
employees to the extent applicable. In the event that the Term is terminated
prior to the second (2nd) anniversary of the Effective Date, the Company shall
reimburse Gardini for all COBRA expenses and, if Gardini is not eligible for
COBRA at any time during such period, all out-of-pocket expenses incurred by
Gardini (up to the amount that the Company would have paid for COBRA expenses)
to maintain equivalent benefit coverage through the second (2nd) anniversary of
the Effective Date. The terms of this Section 3(b) shall survive any termination
of the Term.

 

c.       D&O Insurance. The Company shall acquire and maintain Directors’ and
Officers’ insurance for the Company’s directors (including Gardini), with
coverage in amounts reasonably sufficient to protect the Company’s directors and
officers, but in all events with coverage in amounts no less than such amounts
customarily maintained by similarly situated companies. Upon a Change of Control
(as defined in the Previous Employment Agreement), the Company shall purchase,
or cause to be purchased, a tail policy for a period of one year in an amount
reasonably sufficient to protect the Company’s former directors and officers,
but in all events with coverage in amounts no less than such amounts obtained by
similarly situated companies in similar events.

 

4.      Commissions.

 

a.                  Contacting Potential Partners. During the Term, Gardini may
contact companies who may be interested in a business arrangement with the
Company (“Potential Partners”) and introduce them to the Company. Once Gardini
has identified a Potential Partner, Gardini shall send a written notice to the
Company, in substantially the form attached hereto as Exhibit B (the “Request
Notice”) setting forth the name and address of the Potential Partner and a
description of the potential business arrangement (i.e. categories, license
arrangement, etc.). If, after receiving such Request Notice, the Company desires
Gardini to formally pursue discussions with the Potential Partner for the
purpose of having the Company enter into a License Agreement with the Potential
Partner, then the Company shall provide written notice from an executive officer
of the Company to Gardini, by signing and returning the applicable Request
Notice as indicated thereon, that such Potential Partner is acceptable. If
Gardini does not receive written approval from the Company, then Gardini shall
not have the right to engage in discussions with the Potential Partner on behalf
of the Company. If the Company or another agent of the Company have had previous
discussions with such Potential Partner, then such right shall be non-exclusive,
otherwise Gardini shall have the exclusive right to engage in discussions with
such Potential Partner on the Company’s behalf for a period of one (1) year
following the written acceptance of the Company of such Request Notice (the
“Exclusivity Period”). During the Exclusivity Period (regardless of whether the
Term expires prior to the expiration of the Exclusivity Period), such Potential
Partners approved by the Company shall be considered “Gardini Contacts”.
Notwithstanding the foregoing, any Potential Partner introduced to the Company
during the Term of this Agreement shall be considered a Gardini Contact. Gardini
shall not have the authority to bind the Company to any agreement with a Gardini
Contact and any such agreement may only be approved by the Company, in its sole
discretion and executed by an executive officer of the Company.

 

-2-

 



b.      Commissions. The Company may, in its sole discretion, enter into a
license agreement, service agreement, or another business arrangement
(collectively a “Transaction”) with a Gardini Contact. If, during the
Exclusivity Period, the Company enters into a Transaction with a Gardini Contact
then, and only in such event, shall the Company pay Gardini a commission equal
to (i) five percent (5.0%) of the Net Revenues that the Company receives from
such Gardini Contact during the first term of the agreement entered into by and
between the Company and such Gardini Contact in cases where the Company owes
commissions to another party (including ICM, but excluding Isaac Mizrahi) for
such Gardini Contact; and (ii) ten percent (10%) for any other Gardini Contact
(the “Commission”). For the purposes of this Agreement, “Net Revenues” means the
payments actually received by the Company from the Gardini Contact related to
the Transaction (excluding any third-party commissions, advertising royalties
and any taxes, foreign or domestic, withheld from or added to any royalties paid
to the Company, but including any dividends, sale proceeds, up-front fees,
guaranteed minimum royalty payments or percentage royalty payments) less any
fees, costs and/or expenses (including attorneys’ fees) incurred by the Company
in connection with the enforcement by the Company of its rights to receive money
from such Gardini Contact. Gardini acknowledges and agrees that she shall be
responsible for the payment of any further compensation to brokers, finders, or
other third parties in connection with a Transaction unless otherwise agreed
upon by an executive officer of the Company in advance in writing.

 

c.       Payment of Commissions. Commissions shall be payable within thirty (30)
days of the Company’s receipt of cash compensation (including dividends, sale
proceeds, up-front fees, guaranteed minimum and percentage royalties), from a
Gardini Contact. Gardini acknowledges and agrees that she shall be responsible
for the payment of, and hold the Company harmless against, any compensation
which may become payable to brokers, finders, or other third parties in
connection with a Transaction unless otherwise agreed upon by an executive
officer of the Company in advance in writing. Notwithstanding anything to the
contrary in this Agreement, the Company’s obligations to pay Commissions in
accordance with this Section 4 shall survive termination of the Term. To the
extent that the provisions of Section 409A of the Internal Revenue Code apply to
these payments, all such payments shall be made in accordance with the
provisions of Treas. Regs. Section 1.409A-3(i)(1)(iii).

 

-3-

 



5.      Effect on Previous Employment Agreement. Notwithstanding anything to the
contrary in the Previous Employment Agreement, Sections 1.5, 1.6, 1.7, 1.8, 1.9,
1.10, 3.1 and 3.2 of the Previous Employment Agreement (the “Continuing
Provisions”) shall survive and continue in full force in accordance with their
terms notwithstanding the termination of the Employment Period (as defined in
the Previous Employment Agreement) or the termination of this Agreement. Except
for the Continuing Provisions, the Previous Employment Agreement is terminated
and of no further force or effect and superseded by this Agreement.
Notwithstanding anything to the contrary in the Previous Employment Agreement,
for purposes of Section 1.8 of the Previous Employment Agreement, the term
“Non-compete Period” shall mean the Employment Period (which has terminated as
of the Effective Date) and the longer of (i) the one-year period following the
Effective Date, or (ii) the Term.

 

6.      Termination.

 

The term of employment (the “Term”) and performance of Services by Gardini under
Section 3 of this Agreement may be terminated by either party upon thirty (30)
days notice to the other party.

 

7.      Miscellaneous.

 

(a)                      No provision of this Agreement shall be waived,
amended, modified, superceded, canceled, terminated, renewed or extended except
in a written instrument signed by the party against whom any of the foregoing
actions is asserted. Any waiver shall be limited to the particular instance and
for the particular purpose when and for which it is given.

 

(b)                     Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), sent by reputable overnight
courier service (charges prepaid) or sent by facsimile (with receipt confirmed)
to the recipient at the address or facsimile number indicated below:

 

To the Company:

 



XCel Brands, Inc.

475 Tenth Avenue, 4th Floor

New York, New York 10018

Facsimile:

  

With a copy (which shall not constitute notice) to:

 

Blank Rome

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

Attn:  Robert Mittman, Esquire

Facsimile: (212) 885-5557

 

 

-4-

 



 

To the Executive:

 



Marisa Gardini

40 C.P.S., APT. 4C/D

NEW YORK, NY 10019

 

With a copy (which shall not constitute notice) to:

 

Robinson & Cole LLP

666 Third Avenue, 20th Floor

New York, NY  10017

Attention:  Eric J. Dale, Esq.

Facsimile: 212-451-2999

 

or such other address or to the attention of such other Person (as defined in
the Previous Employment Agreement) as the recipient Party will have specified by
prior written notice to the sending Party.  Any notice under this Agreement will
be deemed to have been given when so delivered or sent or, if mailed, five days
after deposit in the U.S. mail.

 

(c)          Each provision of this Agreement will be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

(d)         Except as set forth in Section 5 hereof, this Agreement embodies the
complete agreement and understanding among the Parties with regard to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the Parties, written or oral, which
may have related to the subject matter hereof in any way.

 

(e)          This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 

(f)          Without Gardini’s consent, the Company may not assign its rights
and obligations under this Agreement except (i) to a “Successor” (as defined
below) or (ii) to an entity that is formed and controlled by the Company or any
of its Subsidiaries, provided that in the case of an entity described in clause
(ii), the Company shall remain liable for all of its obligations
hereunder.  This Agreement is personal to Gardini, and Gardini shall not have
the right to assign Gardini’s interest in this Agreement, any rights under this
Agreement or any duties imposed under this Agreement, nor shall the Gardini have
the right to pledge, hypothecate, transfer, assign or otherwise encumber
Gardini’s right to receive any form of compensation hereunder without the prior
written consent of the Board.  As used in this Section 7(f), “Successor” shall
include any person that at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets of, or
ownership interests in, the Company and its subsidiaries.

 

-5-

 



(g)          This Agreement is intended to bind and inure to the benefit of and
be enforceable by the Company, Gardini, and their respective heirs, successors
and permitted assigns.

 

(h)         This Agreement and the performance of the Parties shall be governed
by the internal laws (and not the law of conflicts) of the State of New York.
Any claim or controversy arising out of or in connection with this Agreement, or
the breach thereof, shall be adjudicated exclusively by the Supreme Court, New
York County, State of New York, or by a federal court sitting in Manhattan in
New York City, State of New York. The parties hereto agree to the personal
jurisdiction of such courts and agree to accept process by regular mail in
connection with any such dispute.

 

(i)           AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES
HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT
WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT
OR THE MATTERS CONTEMPLATED HEREBY.

 

(j)           In the event that any action, suit or other proceeding in law or
in equity is brought to enforce the provisions of this Agreement, and such
action results in the award of a judgment for money damages or in the granting
of any injunction in favor of the Company, all expenses (including reasonable
attorneys’ fees) of the Company in such action, suit or other proceeding shall
be paid by Gardini. In the event that any action, suit or other proceeding in
law or in equity is brought to enforce the provisions of this Agreement, and
such action results in the award of a judgment for money damages or in the
granting of any injunction in favor of Gardini, all expenses (including
reasonable attorneys’ fees and travel expenses) of Gardini in such action, suit
or other proceeding shall be paid by the Company.

 

(k)         Each Party will be entitled to enforce its rights under this
Agreement specifically, to recover damages and costs caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  Nothing herein shall prohibit any arbitrator or judicial authority from
awarding attorneys’ fees or costs to a prevailing Party in any arbitration or
other proceeding to the extent that such arbitrator or authority may lawfully do
so.

 

(l)           The provisions of this Agreement may be amended or waived only
with the prior written consent of the Company and Gardini, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement will
affect the validity, binding effect or enforceability of this Agreement.

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement this 14th day of
March 2014.

 

 



  XCel BRANDS, Inc.             By   /s/ Robert W. D’Loren     Name: Robert W.
D’Loren     Title:  Chief Executive Officer             /s/ Marisa Gardini  

Marissa Gardini, individually



 

 



-6-

 

 

 

Exhibit A

Release (Contingent)

 

Dated March 14, 2014

 

I, Marisa Gardini, on behalf of myself and my heirs, successors and assigns, in
consideration of the performance by Xcel Brands, Inc., a Delaware Corporation
(together with its Subsidiaries, the “Company”), of its material obligations
under the Amended and Restated Employment Agreement, dated as of February 21,
2012 (the “Agreement”), subject in each case to Section 2 below, do hereby
release and forever discharge as of the date hereof the Company, its Affiliates,
each such Person’s respective successors and assigns and each of the foregoing
Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees (and each
such Person’s respective successors and assigns) (collectively, the “Released
Parties”) to the extent provided below. This document shall be referred to
herein as the “General Release.”

 

1.                  I knowingly and voluntarily release and forever discharge
the Company and the other Released Parties from any and all claims,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities whatsoever
in law and in equity, both past and present (through the date of this General
Release), whether under the laws of the United States or another jurisdiction
and whether known or unknown, suspected or claimed against the Company or any of
the Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, have or may have, solely to the extent that such
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities
arise out of or are connected with my employment with, or my separation from,
the Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) the Agreement (all of the foregoing collectively referred to herein as
the “Claims”); provided, however, that nothing contained in this General Release
shall apply to, or release the Company from, (i) any obligation of the Company
contained in the Agreement to be performed after the date hereof and amounts
claimed under the Agreement pursuant to a good faith and pending dispute as of
the date hereof, (ii) any vested or accrued benefits pursuant to any employee
benefit plan, program or policy of the Company, (iii) any rights to
indemnification from the Company under the Company’s Certificate of
Incorporation, Bylaws, any indemnification agreement and/or applicable law; and
(iv) any right to insurance proceeds related to my position as an officer and/or
director of the Company or any of its Affiliates; (v) any rights as a
stockholder of the Company of any Affiliates of, or successor to, the Company;
(vi) any rights under the Asset Purchase Agreement dated May 19, 2011, by and
among the Company, IM Ready-Made, LLC and certain other parties thereto (as
amended, the “Purchase Agreement”) and any Related Agreement (as defined in the
Purchase Agreement).

 

 

 



 

 

2.                  Notwithstanding anything to the contrary herein, in the
event that the Company, or any its affiliates, makes any affirmative claim, or
threatens to make any affirmative claim, formally or informally, against me,
whether in law or in equity (other than to enforce the terms of this General
Release), I reserve the right to assert a counterclaim. In signing its
acknowledgment of this General Release below, the Company hereby agrees that
this General Release is contingent as set forth in this Section 2.

 

3.                  I represent that I have made no assignment or transfer of
any right, claim, demand, cause of action, or other matter covered by Section 1
above.

 

4.                  I agree that this General Release does not waive or release
any rights or claims that I may have under the Age Discrimination in Employment
Act of 1967 which arise after the date I execute this General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).

 

5.                  In signing this General Release, I acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. I expressly consent that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I covenant that I shall not directly or
indirectly, commence, maintain or prosecute or sue any of the Released Persons
either affirmatively or by way of cross-complaint, indemnity claim, defense or
counterclaim or in any other manner or at all on any Claim covered by this
General Release. I further agree that in the event I should bring a Claim
seeking damages against the Company, or in the event I should seek to recover
against the Company in any Claim brought by a governmental agency on my behalf,
this General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 1 as of the execution of this General Release.

  

6.                  I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.

 

-2-

 



 

7.                  I agree that this General Release is confidential and agree
not to disclose any information regarding the terms of this General Release,
except to my immediate family and any tax, legal or other counsel I have
consulted regarding the meaning or effect hereof or as required by law, and I
will instruct each of the foregoing not to disclose the same to anyone.

  

8.                  Any non-disclosure provision in this General Release does
not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any other self-regulatory organization or governmental entity. 

 

9.                  Without limitation of any provision of the Agreement, I
hereby expressly re-affirm my obligations under Sections 1.5, 1.6, 1.8, 1.10 and
3.1 of my Employment Agreement with the Company dated as of May 19, 2011. 

 

10.              Whenever possible, each provision of this General Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

 

-3-

 



 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a) I HAVE READ IT CAREFULLY;

 

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT AND THIS
RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(f) THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;

 

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 



DATE: ___________ __, ______ /s/ Marisa Gardini   Marisa Gardini



 



Acknowledged and agreed as of the date first written above:

 



 Xcel Brands, Inc.         By: /s/ Robert W. D’Loren   Name: Robert W. D’Loren



 





-4-

 

 

 

Exhibit B

 

REQUEST NOTICE

 

[Date]

 

Xcel Brands, Inc.

475 Tenth Avenue, 4th Floor

New York, NY 10018

 

Ladies and Gentlemen:

 

This Request Notice is given by the undersigned (“Gardini”) to Xcel Brands, Inc.
(the “Company”) pursuant to Section 4 of that certain Employment Agreement,
dated as of February 1, 2014, by and between Gardini and the Company (as
amended, the “Agreement”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement. Gardini hereby notifies the
Company of the following Potential Partner:

 

Name of Potential
Partner:___________________________________________________________________________

 

Address of Potential
Partner:_________________________________________________________________________

 

Description of Potential Business Arrangement:
___________________________________________________________

 





 

 



 

 



 



 



 

  



  Sincerely,           Marisa Gardini



 

The Company hereby acknowledges and agrees, as of the date written below, that
the above-referenced Potential Partner shall constitute a Gardini Contact for
all purposes under the Agreement:



 



XCEL BRANDS, INC.             By:     Name:     Title:              Date:    



 

 



